                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                            Case No. 18-cv-06938-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING EX PARTE
                                                   v.
                                   9                                                        APPLICATION FOR LEAVE TO
                                                                                            SERVE THIRD-PARTY SUBPOENA
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 99.110.54.218,                             Re: Dkt. No. 5
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Strike 3 Holdings, LLC (“Strike 3”) alleges that it is the owner of copyrighted

                                  14   works that have been illegally downloaded and distributed online. Although Strike 3 has

                                  15   determined the IP address allegedly used to conduct this activity, it has been unable to identify the

                                  16   actor through its own efforts. Strike 3 now applies ex parte for leave to serve a subpoena on

                                  17   AT&T U-Verse (“AT&T”), the Doe defendant’s internet service provider (“ISP”), to learn the

                                  18   subscriber’s identity. For reasons stated below, I GRANT the application.

                                  19                                            BACKGROUND

                                  20          Strike 3 specializes in adult media entertainment and distributes its works on DVDs and

                                  21   adult websites. Complaint (“Compl.”) [Dkt. No. 1] ¶¶ 1–3. It has a major problem with online

                                  22   piracy. Id. ¶ 17. On November 15, 2018, Strike 3 filed a complaint alleging that a Doe defendant

                                  23   used the BitTorrent file network to illegally download and distribute its works online. Id. ¶¶ 24–

                                  24   25. Strike 3 traced this activity to a subscriber assigned to IP address 99.110.54.218. Id. ¶ 5.

                                  25   Strike 3 owns or has pending applications for copyrights to all of the allegedly pirated works. Id.

                                  26   ¶¶ 32–33.

                                  27          On December 18, 2018, Strike 3 applied ex parte for leave to serve AT&T, the relevant

                                  28   ISP, with a third-party subpoena under Federal Rule of Civil Procedure 45. Application for Leave
                                   1   to Serve a Third-Party Subpoena (“Appl.”) [Dkt. No. 5]. Strike 3 seeks the true name and address

                                   2   of the Doe defendant, which it will use only to pursue its claims. Id. at 2.

                                   3                                           LEGAL STANDARD

                                   4          Although Federal Rule of Civil Procedure 26(d)(1) generally prohibits discovery prior to a

                                   5   Rule 26(f) conference, parties may conduct early discovery with a court order. FED. R. CIV. P.

                                   6   26(d)(1). Courts in the Ninth Circuit apply the “good cause” standard to determine whether such

                                   7   an order is appropriate. UMG Recordings, Inc. v. Doe, No. C 08-1193 SBA, 2008 WL 4104214,

                                   8   at *4 (N.D. Cal. Sept. 3, 2008) (compiling cases). “Good cause exists where the need for

                                   9   expedited discovery, in consideration of the administration of justice, outweighs the prejudice to

                                  10   the responding party.” Id. at *5.

                                  11          In applying this standard, courts consider whether the plaintiff has (i) “identif[ied] the

                                  12   missing party with sufficient specificity such that the Court can determine that defendant is a real
Northern District of California
 United States District Court




                                  13   person or entity who could be sued in federal court”; (ii) “identif[ied] all previous steps taken to

                                  14   locate the elusive defendant”; (iii) “establish[ed] to the Court’s satisfaction that [the suit] could

                                  15   withstand a motion to dismiss”; and (iv) filed a request showing “a reasonable likelihood that the

                                  16   discovery process will lead to identifying information about defendant that would make service of

                                  17   process possible.” Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 578–580 (N.D. Cal.

                                  18   1999). Courts have granted early discovery where the plaintiff seeks facts that would make

                                  19   service on the defendant possible. See Dallas Buyers Club LLC v. Doe-73.202.228.252, No. 16-

                                  20   cv-00858-PSG, 2016 WL 1138960, at *1 (N.D. Cal. Mar. 23, 2016).

                                  21                                               DISCUSSION

                                  22   I. STRIKE 3 HAS SHOWN GOOD CAUSE FOR EARLY DISCOVERY

                                  23          There is good cause for early discovery here because (1) Strike 3 has identified the

                                  24   defendant with sufficient particularity, (2) Strike 3 has taken steps to locate the individual, (3) the

                                  25   complaint is likely to survive a motion to dismiss, and (4) early discovery will likely lead to the

                                  26   subscriber’s identity.

                                  27          A.      Identifying Defendant with Sufficient Specificity
                                  28          First, a plaintiff must identify the unknown party with sufficient specificity such that the
                                                                                          2
                                   1   court can determine that the defendant is a real person or entity that could be sued in federal court.

                                   2   Seescandy, 185 F.R.D. at 578. Some judges in the Northern District of California have found

                                   3   sufficient specificity where the plaintiff identified the defendant’s IP address and used geolocation

                                   4   technology to establish its physical location. See OpenMind Solutions, Inc. v. Doe, No. C 11-3311

                                   5   MEJ, 2011 WL 4715200, at *2 (N.D. Cal. Oct. 7, 2011). Others have found that identifying the IP

                                   6   address alone satisfies the specificity requirement. See, e.g., MCGIP, LLC v. Does 1-149, No. C

                                   7   11–02331 LB, 2011 WL 3607666, at *2 (N.D. Cal. Aug. 15, 2011).

                                   8          Under either standard adopted by courts in this district, Strike 3 has identified the

                                   9   defendant with sufficient specificity. Strike 3 submitted a declaration from an employee at IPP

                                  10   International U.G. (“IPP”), a company that tracks, monitors, and detects copyright infringement

                                  11   online. Declaration of Tobias Fieser [Dkt. No. 5-1] ¶ 4. The employee was able to connect with

                                  12   the Doe defendant’s IP address via BitTorrent and then download multiple files containing a
Northern District of California
 United States District Court




                                  13   “unique identifier” that corresponds to Strike 3’s copyrighted digital works. Id. ¶¶ 7, 10.

                                  14   Recordings show the times at which the transactions occurred. Id. ¶ 8. Strike 3 used Maxmind, a

                                  15   geolocation technology, to trace the IP address to the Northern District of California. Compl. ¶¶ 9,

                                  16   10.

                                  17          B.      Previous Steps Taken to Identify Defendant
                                  18          Second, a plaintiff must recount steps it took to locate the defendant prior to requesting

                                  19   early discovery. Seescandy, 185 F.R.D. at 579. Strike 3 attempted web searches of the IP address

                                  20   and referenced other sources of authority, like informational technology guides and cyber security

                                  21   consultants. Appl. 10. It also submitted a declaration from an IT expert stating that “[b]ased on

                                  22   [his] experience in similar cases, Defendant’s ISP AT&T U-verse is the only entity that can

                                  23   correlate the IP address to its subscriber and identify [the] Defendant.” Declaration of Philip

                                  24   Pasquale [Dkt. No. 5-1] ¶ 10. These efforts are sufficient to satisfy this factor.

                                  25          C.      Ability to Withstand Motion to Dismiss
                                  26          Third, a plaintiff must demonstrate that its claim could withstand a motion to dismiss by

                                  27   “mak[ing] some showing that an act giving rise to civil liability actually occurred and that the

                                  28   discovery is aimed at revealing specific identifying features of the person or entity who committed
                                                                                          3
                                   1   that act.” Seescandy, 185 F.R.D. at 580. To withstand a motion to dismiss on a claim of direct

                                   2   copyright infringement, the plaintiff must (1) show ownership of the allegedly infringed material

                                   3   and (2) demonstrate that the alleged infringer violates at least one exclusive right granted to

                                   4   copyright holders under 17 U.S.C. § 106. Perfect 10, Inc. v. Amazon.com, 508 F.3d 1146, 1159

                                   5   (9th Cir. 2007). Among a copyright owner’s rights is the exclusive ability to reproduce the work,

                                   6   distribute it, and authorize others to reproduce or distribute it. 17 U.S.C. § 106(1), (3).

                                   7          Strike 3 alleges that it owns copyrights to the works and that registrations of those

                                   8   copyrights are either complete or pending. Compl. ¶ 32. It also pleads that the Doe defendant

                                   9   violated its rights as a copyright holder by copying and distributing works without its

                                  10   authorization. Id. ¶ 39. These allegations are likely sufficient to survive a motion to dismiss.1

                                  11          D.      Likelihood that Discovery Will Lead to Identifying Information
                                  12          Finally, a plaintiff must demonstrate “a reasonable likelihood that the discovery process
Northern District of California
 United States District Court




                                  13   will lead to identifying information about defendant that would make service of process possible.”

                                  14   Seescandy, 185 F.R.D. at 580. AT&T will be able to provide the subscriber’s name and address in

                                  15   response to a subpoena, which will allow Strike 3 to serve process. Even if the subscriber is not

                                  16   the proper defendant, learning his or her identity may allow Strike 3 to work with the subscriber to

                                  17   locate that individual. See Strike 3 Holdings, LLC v. Doe, 2018 LEXIS 218242, No. 18-cv-02019-

                                  18   YGR (EDL), at *11 (N.D. Cal. Sept. 14, 2018) (denying defendant’s motion to quash subpoena

                                  19   issued to ISP). Strike 3’s discovery request is reasonably likely to lead to a named defendant

                                  20   whom it can serve.

                                  21   II.    PROTECTIVE ORDER
                                  22          “[U]nder Rule 26(c), the Court may sua sponte grant a protective order for good cause

                                  23   shown.” McCoy v. Southwest Airlines Co, Inc., 211 F.R.D. 381, 385 (C.D. Cal. 2002). Courts in

                                  24   this district have granted protective orders where the plaintiff sought early discovery to identify an

                                  25   IP address subscriber. See, e.g., Strike 3 Holdings, LLC v. Doe, No. 18-cv-04999-YGR, 2018 WL

                                  26
                                       1
                                  27     Strike 3 should note that if the unknown defendant does later bring a motion to dismiss, mere
                                       identification of the defendant as the subscriber will be insufficient; instead, Strike 3 will have to
                                  28   “allege something more to create a reasonable inference that [the] subscriber is also [the]
                                       infringer.” See Cobbler Nev., LLC v. Gonzalez, 901 F.3d 1142, 1144 (2018).
                                                                                         4
                                   1   4635650, at *4 (N.D. Cal. Sept. 27, 2018); Quad Int'l, Inc. v. Doe, No. C 12-05433 CRB LB, 2012

                                   2   WL 5868966, at *3 (N.D. Cal. Nov. 19, 2012). In granting these orders, courts have

                                   3   acknowledged that being publicly linked to a suit involving pornography may embarrass the

                                   4   named defendant. Strike 3, 2018 WL 4635650, at *4. They have also recognized the need for an

                                   5   added degree of protection because the mere fact that an individual is the ISP subscriber does not

                                   6   necessarily mean he or she is the infringing party. Id.

                                   7          Strike 3 brings its application for early discovery in the precise context addressed in the

                                   8   cases above. Accordingly, I find good cause for a protective order. I will grant a protective order

                                   9   to the limited extent that any information regarding the defendant by Strike 3 from the ISP will be

                                  10   treated as confidential for a limited duration. See Quad Int’l, 2012 WL 5868966, at *3.

                                  11   Specifically, Strike 3 may not publicly disclose this information until the Doe defendant has the

                                  12   opportunity to file an application in this Court to be allowed to proceed in this litigation
Northern District of California
 United States District Court




                                  13   anonymously and I have ruled on that application. If the Doe defendant fails to file an application

                                  14   for leave to proceed anonymously within 30 days after his or her information is disclosed to Strike

                                  15   3’s counsel, this limited protective order will expire. If the Doe defendant includes identifying

                                  16   information within his or her request to proceed anonymously, I find good cause to order the

                                  17   papers filed under seal until I have the opportunity to rule on the request. If the Doe defendant

                                  18   includes identifying information with his or her request to proceed anonymously and the request is

                                  19   placed under seal, I will direct Doe defendant to submit a copy of the under-seal request to Strike

                                  20   3 and ensure that Strike 3 has time to respond.

                                  21                                              CONCLUSION

                                  22          For good cause shown, Strike 3’s ex parte application for leave to file third-party subpoena

                                  23   is GRANTED. I hereby order that:

                                  24          1. Plaintiff may serve a Rule 45 subpoena on AT&T to obtain the true name and address of

                                  25   the Doe defendant. The subpoena must have a copy of this Order attached.

                                  26          2. AT&T will have 30 days from the date of service upon them to serve the Doe defendant

                                  27   with a copy of the subpoena and a copy of this Order. AT&T may serve Doe defendant using any

                                  28   reasonable means, including written notice to his or her last known address, transmitted either by
                                                                                          5
                                   1   first-class mail or via overnight service.

                                   2           3. The Doe defendant will have 30 days from the date of service upon him or her to file

                                   3   any applications contesting the subpoena (including an application to quash or modify the

                                   4   subpoena) with this Court. If the Doe defendant does not contest the subpoena within that 30-day

                                   5   period, AT&T will have 10 days to produce the information responsive to the subpoena to Strike

                                   6   3.

                                   7           4. AT&T must preserve any subpoenaed information pending the resolution of any timely

                                   8   filed application to quash.

                                   9           5. AT&T must confer with plaintiff and may not assess any charge in advance of providing

                                  10   the information requested in the subpoena. Should AT&T elect to charge for the costs of

                                  11   production, it must provide Strike 3 (i) a billing summary and (ii) cost reports that serve as a basis

                                  12   for such billing summary and any costs claimed by AT&T.
Northern District of California
 United States District Court




                                  13           6. Strike 3 must serve a copy of this order along with any subpoenas issued pursuant to this

                                  14   order to the necessary entities.

                                  15           7. Any information disclosed to Strike 3 in response to a Rule 45 subpoena may be used by

                                  16   Strike 3 solely for the purpose of protecting its rights as set forth in its complaint.

                                  17           IT IS SO ORDERED.

                                  18   Dated: January 31, 2019

                                  19

                                  20
                                                                                                       William H. Orrick
                                  21                                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           6
